 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 R CONSULTING & SALES INC.,                               Case No.: 2:19-cv-00284-APG-PAL

 4          Plaintiff                                     Order Deeming Order to Show Cause
                                                                      Satisfied
 5 v.

 6 AVJET ASIA CO., LTD.,

 7          Defendant

 8         In light of the response to the order to show cause (ECF No. 8),

 9         IT IS ORDERED that the order to show cause (ECF No. 5) is deemed satisfied and I will

10 not dismiss this action for lack of subject matter jurisdiction at this time. However, the plaintiff

11 remains responsible for establishing subject matter jurisdiction in this case.

12         DATED this 19th day of March, 2019.

13

14
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
